Citation Nr: 1703395	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-32 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left arm disability, to include as due to a left hand disability. 

3.  Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

5.  Entitlement service connection for depression, to include as secondary to service-connected disability.

6.  Entitlement to service connection for kidney cancer, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for loss of kidney, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Air Force from November 1966 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for additional development prior to the Board's adjudication of the appeal. 

Initially, the Board observes that the Veteran testified that he received treatment for depression at VA Medical in Detroit, Michigan.  See the October 2016 Board hearing transcript.  The record contains VA treatment records dated October 2011 through January 2012; however, it is unclear whether the VA treatment records are complete because these records do not show treatment or diagnoses of any psychiatric disability.  As the Veteran has testified that he received VA treatment for depression, the RO should obtain any missing VA treatment records on remand.

The Veteran contends that he has kidney cancer, loss of kidney, lung cancer, hypertension, diabetes mellitus and depression as a result of his exposure to methyl ethyl ketone (MEK).  The Veteran reports that he was exposed to MEK every day while performing his duties as an aircraft upholsterer.  He testified that he used MEK to repair patches and wash the ailerons on the airplanes.  He further testified that he upholstered the seats on the airplanes.  

VA procedures for verifying exposure to herbicides on a factual basis in locations other than in the Republic of Vietnam (RVN) are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  These procedures require VA to solicit a statement from the Veteran regarding the "approximate dates, location, and nature of the alleged exposure." M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n.  If the Veteran provides sufficient information, a request for corroboration is sent to Joint Services Records Research Center (JSRRC).  Id. 

In this case, the RO did not send a letter to the Veteran asking the Veteran to provide the approximate dates, location, and nature of the alleged exposure.  The RO sent a letter to the Veteran in September 2011; however, the letter did not include this specific request.  The RO determined that the evidence of record was insufficient to acknowledge Agent Orange exposure; however, as noted above, the Veteran contends MEK exposure, and the RO did not consider the Veteran's reported MEK or request that the Veteran provide the approximate dates, location, and nature of the alleged herbicide exposure.

Considering the evidence of record, the Board finds that VA has a duty to obtain VA examinations with opinions regarding these claims.

In addition, VA examination are necessary to determine whether the Veteran has lung cancer, a left arm disability and any residuals of a left hand disability.  The VA treatments records show that the Veteran has a pulmonary nodule at right lung base; however, it is unclear whether the Veteran has a diagnosis of a lung disability, to include cancer or a tumor of the lung.  Upon remand, clarification should be provided regarding the disability, if any, pertaining to the Veteran's lung.

In regards to the left hand and left arm disability, the Veteran underwent a VA examination of the left hand; however, the VA examiner only considered the in-service left hand injury when he determined that his current left hand disability was not related to service.  The examiner did not discuss the Veteran's contention that he has experienced tenderness in his left hand since service.  The examiner also did not examine the Veteran's left arm to determine the nature and etiology of his left arm pain.  Upon remand, the examiner should also examine the Veteran's left arm to determine the nature and etiology of any disability found. 

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any missing VA treatment records.  Specifically, the Veteran referenced VA treatment in 1971 at Allen Park Medical Center.  If no such records are available, clearly document the claims file to that effect.

2.  Obtain updated VA treatment records since January 2012.  If no such records are available, clearly document the claims file to that effect.

3.  Solicit a statement from the Veteran regarding the approximate dates, location, and nature of the alleged exposure to herbicides. If sufficient information is obtained, send a request to JSRRC for information that it could provide to corroborate the Veteran's claimed herbicide exposure.  

4.  Upon completion of directives #1 - #3, scheduled the Veteran for a VA examination with the appropriate specialist(s) to determine the nature and etiology of his claimed depression, lung cancer, kidney cancer, loss of kidney, diabetes, hypertension, left arm disability and left hand disability.  The electronic claims file, to include a copy of this remand, must be made available to the clinician(s) for review, and the opinions must reflect that such a review was accomplished.

Upon review of the claims file, any examination findings and appropriate medical literature, the examiner(s) should answer the following:

a)  Identify the nature of the claimed disabilities (depression, lung cancer, kidney cancer, loss of kidney, diabetes, hypertension, left arm disability and left hand disability).

b)  Provide a clear, well-supported medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed depression, lung cancer, kidney cancer, loss of kidney, diabetes, and hypertension were incurred in or are related to the Veteran's period of service, to include exposure to chemical cleaners containing methyl ethyl ketone (MEK).  A separate opinion should be provided for each disability.

c)  Provide a clear, well-supported medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left hand disability incurred in or is related to the Veteran's period of service, to include in-service treatment for left hand disability.  

d)  Provide a clear, well-supported medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left arm disability incurred in or is related to the Veteran's period of service, to include in-service treatment for left hand disability.  

A full rationale is requested for all opinions expressed by the examiners.  In providing rationale for any opinion provided, the examiner should address both the medical and lay evidence of record.  

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims on appeal.  If any of the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

